In his motion for rehearing appellant again asserts that there was discrimination against him because he belonged to the negro race, although there was a negro on the grand jury which returned the present indictment. He requests that we reexamine his brief on this point and his bill of exception number one in which is incorporated the evidence presented on the motion to quash the indictment. We have complied with his request but fail to find any evidence of discrimination. On the contrary, the evidence shows an effort on the part of the authorities to *Page 526 
comply with the holding of this court and of the Supreme Court of the United States upon the question of discrimination.
Appellant renews his complaint of being tried before the Judge of the 40th Judicial District who had been transferred to hold trial court. This complaint involves the very question decided adversely to appellant's contention in Pierson v. State, 177 S.W.2d 975. We refer to the opinion in that case for the reasons upon which were based the conclusion that appellant's position cannot be maintained. The Pierson case was followed in Fuller v. State, 180 S.W.2d 361; Jones v. State,181 S.W.2d 75; Brown v. State, 181 S.W.2d 93.
The two points mentioned are those particularly stressed in appellant's motion. Other questions adverted to are not thought to call for discussion.
The motion for rehearing is overruled.
                 ORDER GRANTING STAY OF MANDATE.